NO. 07-08-0101-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                   AUGUST 5, 2008
                           ______________________________

                     GEORGE DEMPSY NORWOOD, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE
                          _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

          NO. 06-2835; HONORABLE CARTER T. SCHILDKNECHT, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             ON ABATEMENT AND REMAND


       Appellant, George Dempsy Norwood, appeals his conviction and sentence for

indecency with a child.


       On May 20, 2008, the clerk’s record was filed in this case. However, the clerk’s

record does not contain a certification of defendant’s right of appeal. See TEX . R. APP. P.

25.2(d). Rule 25 requires the trial court to enter such a certification “each time it enters a

judgment of guilt or other appealable order.” TEX . R. APP. P. 25.2(a)(2).
       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal, in compliance with Texas Rule of

Appellate Procedure 25.2(d), regarding appellant’s appeal of the trial court’s judgment.

Once executed, the certification shall be included in a supplemental clerk’s record and filed

with this Court on or before August 25, 2008.


       It is so ordered.




                                                  Per Curiam




Do not publish.




                                             2